DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 28, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
[0022] line 6, “cathode of the batter of automobile”, should be change to - - cathode of the battery - -.  Appropriate correction is required.
Throughout the original filed specification recites “ignition control method”; although Applicant can be his own lexicographer, “an ignition control method” may lead to confusion because under the broadest reasonable interpretation the ignition control method is how to generate a high voltage from the vehicle’s battery, and how to send the high voltage to each sparkplug in turn, and igniting the fuel-air mixture in the engine's combustion chambers of the vehicle; the Applicant’s specification recites an invention directed to a jumper cable that aids with the crank and then the ignition of the engine when the vehicle’s battery is discharge or depleted. Clarification is required regarding “ignition control method”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 4, lines 3-5 “wherein a first end of the first resistor is connected with the main control module and a first end of the second diode, a second end of the first diode is connected with the negative ignition clip, and a second end of the second diode is grounded” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 – 4 and 8 – 10 are objected to because of the following informalities: 
Claim 1, line 12, “also connected with the startup power supply”, should be change to - - also connected with a startup power supply - -.
Claim 2, line 7, “and the indicator lamps”, should be change to - - and the plurality of indicator lamps - -.
Claim 3, line 2, “and a voltage-stabilizing power supply clip with an input terminal”, should be change to - - and a voltage-stabilizing power supply chip 
Claim 4, line 4, “end of the second diode, a second end of the first diode is connected”, should be change to - - end of a second diode, a second end of a first diode is connected - -.
Claim 8, line 4, “end of the seventh resistor and an anode of the battery”, should be change to - - end of the seventh resistor is connected with an anode of the battery - -.
Claim 9, lines 24, “comprises a sixth resistor and a seventh resistor; wherein a first end of the sixth resistor is connected with the main control module, a first end of the seventh resistor and an anode of the startup power supply”, should be change to - - comprises the sixth resistor and the seventh resistor;
wherein the first end of the sixth resistor is connected with the main control module, the first end of the seventh resistor is connected with an anode of the startup power supply - -.
Claim 10, lines 1-2, “An ignition control method, using a jumper cable according to claim 1 to control the ignition”. Although Applicant can be his own lexicographer, “An ignition control method” may lead to confusion because under the broadest reasonable interpretation the ignition control method is how to generate a high voltage from the vehicle’s (car/automobile) battery, and how to send the high voltage to each sparkplug in turn, and igniting the fuel-air mixture in the engine's combustion chambers of the vehicle. The Applicant’s specification recites an invention directed to a jumper cable that aids with the crank and then the ignition of the engine when the vehicle’s (car/automobile) battery is discharge or depleted. Therefore “An ignition control method, using a jumper cable according to claim 1 to control the ignition”, 
Claim 10, line 12, “after the replay switch is coupled”, should be change to - - after the relay switch is coupled - -.
Appropriate correction is required.
Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Richardson (US 2009/0174362 A1).

With regard to claim 1, Richardson teaches a jumper cable (10 – Fig. 1 – Fig. 9), comprising:
a main control module (12 – Fig. 1), a startup detection module (24 – Fig. 1), a voltage-stabilizing power supply module (600 – Fig. 2A, see figure below) (comprising LM7805 voltage regulator, see Examiner’s Note), a voltage detection module (20 – Fig. 1), a temperature detection module (40, 42 – Fig. 1), a relay control module (12, 34, 58 – Fig. 1), a startup communication module (36 – Fig. 1) (Abstract, lines 5-7), a positive ignition clip (60 – Fig. 1, Fig. 2C) (red clamp) and a negative ignition clip (60 – Fig. 1, Fig. 2C) (black clamp); wherein

the relay control module (12, 34, 58 – Fig. 1) comprises a relay switch (34 – Fig. 1, Fig. 2C) having a first end connected with the voltage-stabilizing power supply module (600 – Fig. 2A, see figure below) (connected through line 26, see Fig. 1 and Fig. 2A) and a second end connected with the startup detection module (24 – Fig. 1) and the negative ignition clip (60 – Fig. 1, Fig. 2C) (black clamp), the voltage-stabilizing power supply module (600 – Fig. 2A, see figure below) is also connected with the positive ignition clip (60 – Fig. 1, Fig. 2C) (red clamp),
the startup communication module (36 – Fig. 1) is also connected with a startup power supply (22 – Fig. 1);
wherein the main control module (12 – Fig. 1) is configured to send an “ON” signal after delaying a preset first delay time and the relay control module (12, 34, 58 – Fig. 1) is configured to control the relay switch (34 – Fig. 1) to couple according to the “ON” signal when detected signals of the startup detection module (24 – Fig. 1), the voltage detection module (20 – Fig. 1), the temperature detection module  (40, 42 – Fig. 1) and the startup communication module (36 – Fig. 1) are normal ([0027] lines 1-24),
the main control module (12 – Fig. 1) is also configured to send an “OFF” signal to the relay control module (12, 34, 58 – Fig. 1) and the relay control module (12, 34, 58 – Fig. 1) is configured to control the relay switch (34 – Fig. 1) to turn off according to the “OFF” signal after ignition action is completed ([0043] lines 1-7), and
the main control module (12 – Fig. 1) is further configured to send an “OFF” signal to the relay control module (12, 34, 58 – Fig. 1) when it reaches a preset time period after the relay switch (34 – Fig. 1) is coupled, and the relay control module (12, 34, 58 – Fig. 1) is configured to control the relay switch (34 – Fig. 1) to turn off accordingly ([0044] lines 1-5).
Examiner’s Note: Examiner's brings as extrinsic evidence the prior art reference Texas Instruments “LM340, LM340A and LM7805 Family Wide VIN 1.5-A Fixed Voltage Regulators”, to show that is a known voltage regulator with several output voltages.
With regard to claim 10, Richardson teaches all the limitations of claim 1, and further teaches a method to jump start an automobile (28 – Fig. 2C), using a jumper cable (10 – Fig. 1 – Fig. 9) according to claim 1, wherein the method comprises the steps of:
acquiring detection signals ([0012], [0013]) of the startup detection module (24 – Fig. 1), the voltage detection module (20 – Fig. 1), the temperature detection module (40, 42 – Fig. 1) and the startup communication module (36 – Fig. 1) of the jumper cable;
when the detected signals are normal, the main control module (12 – Fig. 1) sending an “ON” signal after delaying a preset first-delay time, and the relay control module (12, 34, 58 – Fig. 1) controlling the relay switch (34 – Fig. 1) to couple according to the “ON” signal ([0027] lines 1-24);
the main control module (12 – Fig. 1) sending an “OFF” signal to the relay control module (12, 34, 58 – Fig. 1) after ignition is completed, and the relay control module (12, 34, 58 – Fig. 1) controlling the relay switch (12 – Fig. 1) to be turned off, the main control module (12 – Fig. 1) sending an “OFF” signal to the relay control module (12, 34, 58 – Fig. 1) and the relay control module (12, 34, 58 – Fig. 1) controlling the relay switch (12 – Fig. 1) to be turned off when it reaches a preset limit time after the relay switch (12 – Fig. 1) is coupled  ([0043] lines 1-7);
when there is abnormity in the detected signals, the main control module (12, 34, 58 – Fig. 1) determining a direct ignition, or stopping the ignition and prompting the abnormity according to the abnormal detected signal ([0044] lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2009/0174362 A1) in view of Nook (GB 2527858 A).

With regard to claim 2, Richardson teaches all the limitations of claim 1, and further teaches a buzzer control module (70 – Fig. 1) and an indicator lamp module (48, 50, 52, 54, 56 – Fig. 1); wherein
the buzzer control module (70 – Fig. 1, Fig. 2D) is connected with the main control module (12 – Fig. 1) and the voltage-stabilizing power supply module (600 – Fig. 2A, see figure below) (electrically connected), and is configured to perform buzzer alarm according to instructions from the main control module (12 – Fig. 1) ([0014] lines 16-19); and
the indicator lamp module (48, 50, 52, 54, 56 – Fig. 1) comprises a plurality of indicator lamps (48, 50, 52, 54, 56 – Fig. 1) (also see LEDs 48, 50, 52, 54, 56 – Fig. 2C), and the indicator lamps are all connected with the main control module (12 – Fig. 1).
Richardson does not expressly the indicator lamp module comprises a plurality of indicator lamps with different colors.
Nook teaches the indicator lamp module comprises a plurality of indicator lamps with different colors (Machine Translation, pg. 3, lines 42-44).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the indicator lamp module of Richardson, to have a plurality of indicator lamps with different colors, as taught by Nook, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art, and having different LED colors will improve the user’s interaction and understanding of the jumper cable main control module.
With regard to claim 3, Richardson and Nook teach all the limitations of claim 2, and Richardson further teaches the voltage-stabilizing power supply module (600 – Fig. 2A, see figure below) comprises a diode (SK36 – Fig. 2A); and a voltage-stabilizing power supply chip (LM7805 – Fig. 2A) with an input 
wherein an anode of the diode (anode of SK36 – Fig. 2A) is connected with the positive ignition clip (60 – Fig. 1, Fig. 2C) (red clamp), and a cathode of the diode (cathode of SK36 – Fig. 2A) is connected with the input terminal (LM7805, input terminal 1 – Fig. 2A) of the voltage-stabilizing power supply chip (LM7805 – Fig. 2A); and
wherein the output terminal (LM7805, output terminal 3 – Fig. 2A) of the voltage-stabilizing power supply chip (LM7805 – Fig. 2A) is connected with the buzzer control module (70 – Fig. 1, Fig. 2D) (electrically connected).

    PNG
    media_image1.png
    808
    1075
    media_image1.png
    Greyscale

Richardson (US 2009/0174362 A1) – Fig. 2A (600 - Voltage-Stabilizing Power Supply Module)

Allowable Subject Matter
Claim(s) 4 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 4, Richardson and Nook teach all the limitations of claim 2, and Richardson further teaches the startup detection module (24 – Fig. 1, Fig. 2B) comprises a first resistor (10.2K – Fig. 2B) and a second resistor (3.16K – Fig. 2B) (see top section of Fig. 2B); wherein a first end of the first resistor (10.2K – Fig. 2B) is connected with the main control module (12 – Fig. 1, Fig. 2D). However, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein a first end of the first resistor is connected with the main control module and a first end of a second diode, a second end of the a diode is connected with the negative ignition clip, and a second end of the second diode is grounded; wherein the main control module is configured to control the indicator lamps to light up according to a preset first mode when it detects that a voltage is in a preset access voltage range, and the main control module is configured to control the indicator lamps to light up according to a preset second mode and to control the buzzer control module to beep and alarm when it detects that the voltage is higher than a maximum voltage of the preset access voltage range; and wherein the main control module is configured to control the relay control module to turn off the relay switch every preset seconds for a preset time duration after the relay control module controls the relay switch to couple, wherein the main control module is configured to control the indicator lamps to light up according to a preset third mode when the main control module detects that the voltage of the startup detection module decreases to 0 within the preset time duration.”
Claim(s) 5 – 9 are allowed by dependence on claim 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Richardson (US 2009/0218988 A1) teaches a method and apparatus provides supplemental power to an engine. The method and apparatus includes a pair of conductive leads for connecting the supplemental power to an engine electrical system, a battery, a relay connected to the conductive leads, a shunt cable connecting the battery to the relay and a processor for controlling the relay to selectively apply electrical power to the engine electrical system. The method and apparatus includes safety features to reduce the risk of injury to the operator and damage to the apparatus and/or engine electrical system.
Nook (US  2018/0111491 A1) a handheld device for jump starting a vehicle engine includes a rechargeable lithium ion battery pack (32) and a microcontroller (1). The lithium ion battery is coupled to a power output port of the device through a power switch circuit (15) actuated by the microcontroller. A vehicle battery isolation sensor (12) connected in circuit with positive and negative polarity outputs detects the presence of a vehicle battery (72) connected between the positive and negative polarity outputs. A reverse polarity sensor (10) connected in circuit with the positive and negative polarity outputs detects the polarity of a vehicle battery connected between the positive and negative polarity outputs, such that the microcontroller will enable power to be delivered from the lithium ion power pack to the output port only when a good battery is connected to the output port and only when the battery is connected with proper polarity of positive and negative terminals.
Lei (US 10,148,105 B2) teaches a battery clamp, comprising: a first and second wire clamps and a control device. Each of the first and second wire clamps is electrically connected to the control device. The control device comprises: a housing; a master-control board mounted within the housing; and connectors disposed at one side of the housing, and being electrically connected to the master-control board, comprising: at least a first and second electrode connectors, which are connected to an external power supply for receiving power, and at least 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836